1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    North American Title Insurance Company
8

9                                  UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11

12    WELLS FARGO BANK, NATIONAL                          Case No.: 2:19-cv-01111-RFB-VCF
      ASOCIATION, AS TRUSTEE FOR THE
13    HOLDERS OF THE FIRST FRANKLIN
      MORTGAGE LOAN TRUST 2006-FF15
14    MORTGAGE PASS THROUGH                               STIPULATION AND PROPOSED
      CERTIFICATES, SERIES 2006-FF15,                     ORDER TO STAY CASE PENDING
15                                                        APPEAL
                               Plaintiff,
16
                        vs.
17
      NORTH AMERICAN TITLE INSURANCE
18    COMPANY,
19                             Defendant.
20

21

22              Plaintiff Wells Fargo Bank, National Association (“Wells Fargo”) and defendant North
23   American Title Insurance Company (“North American”) (collectively, the “Parties”), by and
24   through their counsel of record, hereby stipulate and agree as follows, subject to the approval of
25   the District Court:
26              WHEREAS, Wells Fargo filed this action on June 26, 2019;
27              WHEREAS, North American filed its Answer on September 6, 2019;
28

                                                      1
                              STIPULATION AND PROPOSED ORDER TO STAY CASE
     535449.1
1               WHEREAS, there are now currently pending in the United States District Court for the
2    District of Nevada more than three dozen actions between national banks, on the one hand, and
3    their title insurers, on the other hand (the “Actions”);
4               WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
5    national bank contends, and the title insurer disputes, that a title insurance claim involving an
6    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
7               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
8    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
9    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
10   Endorsement (the “Form Policy”);
11              WHEREAS, each of the Actions implicates common questions of interpretation of the
12   Form Policy;
13              WHEREAS, the national bank in one of these actions has now appealed a judgment of
14   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
15   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
16   (the “Wells Fargo II Appeal”);
17              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
18   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
20   of the other Actions, including the instant action;
21              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
25   Wells Fargo II Appeal might affect the disposition of this case);
26              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28              1.     The instant action shall immediately be STAYED, pending the disposition of the
                                                           2
                             STIPULATION AND PROPOSED ORDER TO STAY CASE
     535449.1
1    Wells Fargo II Appeal.
2               2.   The Scheduling Order [ECF #8] previously entered in this action is hereby
3    VACATED.
4               3.   Each of the Parties shall be excused from responding to any now-outstanding
5    discovery requests propounded by the other until after the stay is lifted.
6               4.   By entering into this stipulation, none of the Parties is waiving its right to
7    subsequently move the Court for an order lifting the stay in this action.
8

9    Dated this 4th day of February 2020         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
10
                                                        /s/--Sophia S. Lau
11                                               By:                                         ______
                                                 Kevin S. Sinclair, Esq.
12                                               Nevada Bar No. 12277
                                                 Sophia S. Lau, Esq.
13                                               Nevada Bar No. 13365
                                                 8716 Spanish Ridge Avenue, Suite 105
14                                               Las Vegas, Nevada 89148
15                                               Attorneys for Defendant North American Title
                                                 Insurance Company
16
     Dated this 4th day of February 2020         WRIGHT, FINLAY & ZAK, LLP
17
                                                       /s/--Lindsay D. Robbins
18                                               By:                                         ______
                                                 Lindsay D. Robbins, Esq.
19                                               Nevada Bar No. 13474
                                                 7785 W. Sahara Ave., Suite 200
20                                               Las Vegas, NV 89117
21                                               Attorneys for Wells Fargo Bank, National Association,
                                                 as Trustee for the Holders of the First Franklin
22                                               Mortgage Loan Trust 2006-FF15 Mortgage Pass
                                                 Through Certificates, Series 2006-FF15
23
                                                 ORDER
24
                                                 IT IS SO ORDERED:
25

26                                                       ________________________________
     Dated:
                                                         RICHARD F. BOULWARE, II
                                                 By: ________________________________________
27
                                                     THE UNITED    STATES
                                                         HON. RICHARD       DISTRICT IIJUDGE
                                                                        F. BOULWARE,
                                                      UNITED STATES DISTRICT JUDGE
28
                                                          DATED this 8th day of February, 2020.
                                                        3
                           STIPULATION AND PROPOSED ORDER TO STAY CASE
     535449.1
1                                      CERTIFICATE OF SERVICE
2
             I hereby certify that on February 4, 2020, the foregoing STIPULATION AND
3
     PROPOSED ORDER TO STAY CASE PENDING APPEAL was served on all parties and
4
     counsel identified on the CM/ECF System via Electronic Notification, including on the following
5
     counsel:
6
                 Lindsay Robbins
7
                 WRIGHT FINLAY & ZAK, LLP
8                7785 W. Sahara Ave., Suite 200
                 Las Vegas, NV 89117
9

10                                                /s/--D’Metria Bolden _____________ _____
                                                  D’METRIA BOLDEN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                             STIPULATION AND PROPOSED ORDER TO STAY CASE
      535449.1
